CRIST, Judge.
Appeal from the denial of a Rule 27.26 motion without an evidentiary hearing. We affirm.
Movant pled guilty to four counts of robbery first degree, one count of assault first degree, and one count of burglary first degree. He was sentenced to fourteen years on each count, the sentences to run concurrently.
Movant asserts his pleas were involuntary because his lawyer had not presented him with facts showing it was in his best interest to stand trial. He says the assault victim did not have a serious enough injury whereby movant could have been guilty of assault first degree. He said the four victims lived out of the state and would not have been available to testify. His lawyer is claimed to have been ineffective for failing to properly investigate movant’s case to discover these facts and thereafter not advising movant to stand trial.
Movant’s contentions are refuted by the record. Reeder v. State, 712 S.W.2d 431, 432 [5] (Mo.App.1986). Movant’s guilty pleas were bargained for guilty pleas. He faced a possible sentence of one hundred sixty-five years or fifteen years plus five life sentences if he was convicted and given the maximum sentence on all counts. The guilty plea transcript is replete with questions by the court and answers by the defendant regarding the voluntariness of his pleas. He admitted committing the crimes. He was informed about the rights he would be giving up. He was satisfied that his lawyer had done a good job in his case.
Judgment affirmed.
SATZ, P.J., and KELLY, J., concur.